on rehearing.
Per Curiam.
We have carefully re-examined the grounds of our decision 'in this case in connection with the petition for rehearing, and the brief in support of - the same. We do not find that we have overlooked any maj terial fact in the case, or any principle of law that would require a change of our opinion. We do not1 find that we have overlooked the words used in the deed construed, or given them other than their plain meaning and effect. It is not believed that any authority cited is inconsistent with what is declared as the law in this case. On.the other hand, we find much that is confirmatory of the correctness of the views which we have expressed. In this connection we cite the doctrine of Moore v. Griffin, 22 Me. 354. Upon the matter of notice no stronger *277view is urged than was urged upon the original hearing. The application of the strict and critical requirements insisted upon by counsel respecting notice and conduct of sale would avoid most, if not all, sales of this character, and leave this customary and much-used security practically valueless. There was in all respects a bona fide, reasonable and substantial compliance with the law in the execution of the trust created by the Loveland and Henry deed, ¡and with this the law is content. In our former opinion we did not discuss the power of the trustee to first offer the premises in parcels, and then as a whole, and to accept the larger bid for the whole, for the reason that, under all the facts of this case, we did not consider it a question requiring discussion. Upon reconsideration and re-examination, our views on this point may remain unchanged. In view of the fact that all the points involved have been most thoroughly discussed in printed briefs, in oral argument, and again in the brief on the petition for rehearing, we do not believe that more discussion will give any new or further light. The right of the case, as we have declared it, appears to us too plain and unquestionable to require or admit of further discussion. The rehearing is denied.

Rehearing denied.